DETAILED ACTION
This office action addresses Applicant’s response filed on 1 September 2022.  Claims 1-9 and 11-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,691,850 to Makovsky in view of US 2005/0204316 to Nebel.
Regarding claim 1, Makovsky discloses a method for reducing power use of a semiconductor device, comprising:
receiving, at one or more processors (col. 4, lines 15-26), an activity stream of a simulation of a semiconductor device, the activity stream comprising a stream of signals (col. 7, lines 22-47);
and using the one or more processors:
recognizing integrated circuit actions within the signal activity stream, wherein each integrated circuit action represents an abstraction of work done by the semiconductor device; wherein the processors recognize the integrated circuit actions based at least in part on the stream of signals (col. 7, lines 48-67);
determining one or more values associated with the integrated circuit actions (col. 7, lines 48-67); and
generating a model of power use for the semiconductor device, the model based at least in part on the recognized integrated circuit actions and the associated values (col. 8, lines 19-36);
and based on an output of the model and using the generated action stream, reducing power use of the semiconductor device (col. 1, lines 6-12; col. 2, lines 9-23; col. 19, lines 23-35).
Makovsky does not appear to explicitly disclose generating an action stream, wherein the action stream is at least partially generated by a software simulation without reference to actual logic signals of the semiconductor device and without reference to simulated logic signals of the semiconductor device.  Nebel discloses these limitations (¶164, 165).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky and Nebel, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of estimating power consumption from hardware-independent testing activity.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky discloses a process for reducing power consumption of a device by estimating device power consumption using power models of functions of the device and activity corresponding to the functions.  Nebel discloses that functional activity can be determined by simulation of an algorithm performed by the device, independent of the hardware details of the device itself.  The teachings of Nebel are directly applicable to Makovsky in the same way, so that Makovsky’s power estimation would similarly use function activity determined independently of the hardware through algorithm simulation.
Regarding claim 2, Makovsky discloses that the one or more values are obtained by the one or more processors directly from the stream of signals (col. 3, lines 40-42).
Regarding claim 3, Makovsky discloses that at least one value is computed from one or more constants and the signals using one of logical and mathematical operations, wherein the one of logical and mathematical operations includes one of: a hardware description language operation; and associating one value with another and using the association to recognize an integrated circuit action (col. 11, lines 17-60).
Regarding claim 5, Makovsky discloses that the simulation of the semiconductor device comprises a simulation that provides a trace of signal activity (col. 5, lines 6-8 and 36-42; col. 11, lines 44-47; col. 19, lines 11-16).
Regarding claim 6, Makovsky discloses that the step of recognizing integrated circuit actions includes using prior recognized integrated circuit actions from a prior stream of signals (col. 7, lines 22-55; col. 9, lines 25-49).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky in view of Nebel, and further in view of US 6,061,817 to Jones.
Regarding claim 4, Makovsky does not appear to explicitly disclose that the step of recognizing integrated circuit actions is performed by a formal automaton, wherein the formal automaton is one of: generated manually by one or more users; computed based on a circuit design specification of the semiconductor device; and computed using a list of signals.  Jones discloses these limitations (col. 1, lines 24-28).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky, Nebel, and Jones, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of recognizing patterns using finite state machines.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky is directed to a power estimation process in which functions are recognized from patterns of input signals.  Jones discloses that finite state machines can be used to recognize patterns of input signals, which is directly applicable to Makovsky in the same way so that Makovsky’s function recognition would similarly use a finite state machine.

Allowable Subject Matter
Claims 7-9 and 11-20 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks p. 16, filed 1 September, with respect to the rejection of claims 7-9 and 11-20 have been fully considered and are persuasive.  The rejection of claims 7-9 and 11-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 September 2022




/ARIC LIN/            Examiner, Art Unit 2851